 1   Debra I. Grassgreen (CA Bar No. 169978)
     Miriam Manning (CA Bar No. 178584)
 2   PACHULSKI STANG ZIEHL & JONES LLP
     150 California Street, 15th Floor
 3   San Francisco, CA 94111
     Telephone: (415) 263-7000
 4   Facsimile: (415) 263-7010
     E-mail:    dgrassgreen@pszjlaw.com
 5              mmanning@pszjlaw.com

 6   David J. Bradford (admitted pro hac vice)
     Catherine Steege (admitted pro hac vice)
 7   Terri L. Mascherin (admitted pro hac vice)
     Katharine Ciliberti (admitted pro hac vice)
 8   JENNER & BLOCK LLP
     353 N. Clark St.
 9   Chicago, IL 60654
     Telephone: (312) 222-9350
10   E-mail: dbradford@jenner.com
              csteege@jenner.com
11            tmascherin@jenner.com
              kciliberti@jenner.com
12

13   Counsel for Uber Technologies, Inc.
14
                               UNITED STATES BANKRUPTCY COURT
15                             NORTHERN DISTRICT OF CALIFORNIA
                                    SAN FRANCISCO DIVISION
16
     In re:                                          Bankruptcy Case
17                                                   No. 20-30242 (HLB)
     ANTHONY SCOTT LEVANDOWSKI,                      Chapter 11
18
                                   Debtor.           Adv. Pro. No. 20-03050 (HLB)
19
     ANTHONY LEVANDOWSKI, an individual,             CERTIFICATE OF SERVICE
20
                                   Plaintiff,
21
              v.
22
     UBER TECHNOLOGIES, INC.
23
                                   Defendant.
24

25

26

27

28


    DOCS_SF:105292.1
 Case: 20-03050 85647/001
                     Doc# 207     Filed: 03/29/21   Entered: 03/29/21 22:44:14   Page 1 of 3
 1   STATE OF CALIFORNIA                  )
                                          )
 2   CITY OF LOS ANGELESO                 )

 3           I, Sophia Lee, am employed in the city of Los Angeles, State of California. I am over the age
     of 18 and not a party to the within action; my business address is 10100 Santa Monica Blvd., 13th
 4   Floor, Los Angeles, CA 90067.

 5            On March 29, 2021, I caused to be served the following documents in the manner stated
     below:
 6
              UBER TECHNOLOGIES, INC.’S MOTION TO STRIKE OR, IN THE
 7             ALTERNATIVE, MOTION IN LIMINE TO EXCLUDE REBUTTAL EXPERT
               REPORTS AND TESTIMONY OF BENJAMIN ROSE AND JOSEPH SHAW;
 8             MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF

 9            UBER TECHNOLOGIES, INC.’S MEMORANDUM OF POINTS AND
               AUTHORITIES IN SUPPORT OF MOTION TO STRIKE OR, IN THE
10             ALTERNATIVE, MOTION IN LIMINE TO EXCLUDE REBUTTAL EXPERT
               REPORTS AND TESTIMONY OF BENJAMIN ROSE AND JOSEPH SHAW;
11             MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF

12            UBER TECHNOLOGIES INC.’S NOTICE OF MOTION TO STRIKE OR, IN THE
               ALTERNATIVE, MOTION IN LIMINE TO EXCLUDE REBUTTAL EXPERT
13             REPORTS AND TESTIMONY OF BENJAMIN ROSE AND JOSEPH SHAW

14            DECLARATION OF KATHARINE CILIBERTI IN SUPPORT OF UBER
               TECHNOLOGIES, INC.’S MOTION TO STRIKE OR, IN THE ALTERNATIVE,
15             MOTION IN LIMINE TO EXCLUDE REBUTTAL EXPERT REPORTS AND
               TESTIMONY OF BENJAMIN ROSE AND JOSEPH SHAW
16
                  (BY EMAIL) On March 29, 2021, I caused the above-described document(s) to be
17               sent by e-mail to the parties identified below at the e-mail addresses listed.
18

19              Attorneys for Google LLC                   Attorneys for Anthony S. Levandowski
20
     MUNGER, TOLLES & OLSON LLP                        KELLER BENVENUTTI KIM LLP
21   Thomas B. Walper (thomas.walper@mto.com)          Tobias S. Keller (tkeller@kbkllp.com)
22   John W. Berry (john.berry@mto.com)                Dara L. Silveira (dsilveira@kbkllp.com)
     Alexander S. Gorin (alex.gorin@mto.com)
23

24   KEKER, VAN NEST & PETERS LLC                      GOODWIN PROCTER LLP
     Rachael E. Meny (rmeny@keker.com)                 Brett Schuman (bschuman@goodwinlaw.com)
25
     Thomas E. Gorman (tgorman@keker.com)              Rachel M. Walsh (rwalsh@goodwinlaw.com)
26   Reid P. Mullen (rmullen@keker.com)                Hong-An Vu (hvu@goodwinlaw.com)
27
             I declare under penalty of perjury, under the laws of the State of California and the United
28   States of America that the foregoing is true and correct.


    DOCS_SF:105292.1
 Case: 20-03050 85647/001
                     Doc# 207      Filed: 03/29/21   Entered: 03/29/21 22:44:14        Page 2 of 3
 1         Executed on March 29, 2021 at Los Angeles, California

 2
                                               /s/ Sophia Lee __________________
 3                                             Legal Assistant

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


    DOCS_SF:105292.1
 Case: 20-03050 85647/001
                     Doc# 207   Filed: 03/29/21 3Entered: 03/29/21 22:44:14    Page 3 of 3
